Citation Nr: 1632213	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-05 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for a bilateral knee disability.


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In August 2015, the Board remanded this case for further evidentiary development. 


FINDINGS OF FACT

1.  The Veteran's bilateral foot and ankle disorders did not clearly and unmistakably pre-existed his active military service.

2.  The Veteran's bilateral foot disability was not incurred during active duty and is not otherwise related to military service; bilateral foot degenerative arthritis did not manifest to a compensable degree within one year of separation from service.

3.  The Veteran's bilateral ankle disability was not incurred during active duty and is not otherwise related to military service; bilateral ankle degenerative arthritis did not manifest to a compensable degree within one year of separation from service.

4.  The Veteran's bilateral knee disability was not incurred during active duty and is not otherwise related to military service; bilateral knee degenerative arthritis did not manifest to a compensable degree within one year of separation from service.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral foot disability are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102; 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for a bilateral ankle disability are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for entitlement to service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a), such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309.
Bilateral Foot and Ankle Disabilities

The Veteran states that he was injured when he dropped ammunition on his right great toe during service.  See December 2015 VA examination.  Further, he asserts that he injured his feet jumping from tanks.  Id.  He also reports that he fell between two cars on one occasion.  Id.  The Veteran notes that since service he has seen several different providers for his bilateral foot condition.  Id.  Further, he has stated on multiple occasions that he has experienced foot and ankle pain since service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The evidence of current bilateral foot and ankle disabilities are not in dispute, as the Veteran has been diagnosed with bilateral pes planus, bilateral tarsonavicular coalition, bilateral ankle degenerative arthritis, and bilateral foot degenerative arthritis.  See, e.g., December 2015 VA examination.  Accordingly, the first element of service connection is established.  

Regarding bilateral tarsonavicular coalition, the Board notes that there is a question as to whether the condition is congenital in nature.  Available post-service private records show that the Veteran sought treatment in 1980 for a "congenital" foot disorder; however, the records are unclear as to a specific diagnosis.  In April 2010, the Veteran's private podiatrist noted that he reported having a sprain or stress fracture of his left ankle in service and injured his right foot.  Based on this reported history, the podiatrist diagnosed tarsal coalition of the left foot and noted that it was "aggravated by military service."  In May 2011, the private podiatrist diagnosed tarsal coalition, which he opined was "probably" congenital.  The podiatrist also opined that it was "possible" that the pre-existing tarsal coalition had been aggravated by the "stress of hard physical activity such as walking [and] marching" in service, leading to "advanced or increased arthritis."  The podiatrist further opined that the ammunition dropped on the Veteran's right foot in service "accelerated and aggravated" the arthritis he currently experiences in his right foot.  

The Veteran was afforded a VA examination in January 2015.  The examiner diagnosed pes planovalgus deformity with minimal subtalar motion bilaterally.  The examiner opined that the Veteran's current "condition and complaint" is related to his "calcaneonavicular coalitions and hindfoot arthritis," which he opined was "congenital and subsequently degenerative in nature," and not related to service.  By way of clarification, the examiner reiterated that the Veteran's pes planovalgus and arthritis of the feet are "due to his pre-existing congenital calcaneonavicular coalition and subsequent degenerative arthritis."  

To the contrary, the December 2015 VA examiner opined that it is less likely than not that the Veteran's bilateral tarsonavicular coalition is a congenital or developmental condition.  The examiner noted that the treatment records reveal that his bilateral tarsal coalition was noted by his private podiatrist in 2010 and 2011.  The examiner explained that because peer reviewed literature establishes that a tarsal coalition can manifest as pes planus, and bilateral tarsonavicular coalition and pes planus was diagnosed many years subsequent to service, the Veteran's bilateral tarsal coalition did not exist prior to service and is not a congenital condition.

Little weight is assigned to the opinions of the private podiatrist and January 2015 VA examiner.  The private podiatrist stated that the Veteran has been his patient since 2008.  He did not indicate that he reviewed the Veteran's service treatment records.  His opinion is assigned limited probative value because it appears to be based solely on the Veteran's self-reports.  Further, his speculative medical opinion provides neither positive nor negative support for the Veteran's claim.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009).  The January 2015 VA examiner's opinion is also assigned little probative weight, because he did not discuss reconcile his finding with the lack of documentation of the condition for many years after service and the relationship between the condition and pes planus.

The Board assigns the December 2015 VA examiner's opinion high probative value, as it is based on a complete review of the Veteran's medical history, including his service treatment records, and contains a detailed rationale.  Accordingly, the most probative evidence of record demonstrates no congenital disease or defect of the feet or ankles.  See 38 C.F.R. §§ 3.303(c), 4.9; VAOGCPREC 67-90; VAOPGCPREC 82-90; Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).

Regarding the second element of service connection, when determining whether a disability or disease was incurred in service, or preexisted service, a veteran shall be presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999).  The standard of proof for rebutting the presumption of soundness is not merely evidence that is cogent and compelling, or merely a sufficient showing, but evidence that is clear and unmistakable - that it is undebatable.  Id.  Only those conditions recorded in examination reports can be considered as "noted," 38 C.F.R. § 3.304(b), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1).  

Here, the Board finds that the presumption of soundness is applicable and has not been rebutted.  A pre-existing foot or ankle disorder was not indicated at the time of the Veteran's entry into service in 1968.  Specifically, when the Veteran was examined for enlistment in January 1968, he reported that he did not have any foot conditions.  Further, the examining physician noted that his feet and lower extremities were normal.  Additionally, the December 2015 VA examiner also found there was no clear and unmistakable evidence that the Veteran's bilateral pes planus or degenerative joint disease of the feet and ankles existed prior to service.  

Regarding the second element (in-service incurrence or aggravation of a disease or injury), an April 18, 1969, service treatment record shows that he complained of right foot pain and was diagnosed with strained arch in the right foot and placed on profile for 7 days.  He was again seen in September 1969 for complaints of pain in his right small toe after dropping an ammunition round on his foot, but he did not seek follow-up treatment after the initial visit.  Because an in-service injury is noted in the service treatment records, the second element of service connection is established.

However, the Veteran's claim fails on the third element, as there is no competent medical evidence of a nexus between his current bilateral foot and ankle disabilities and his period of active duty.  Contemporaneous lay and medical evidence from service is against such a finding.  Although the April 18, 1969, service treatment record shows a diagnosis of strained arch right foot, an April 23, 1969, periodical medical examination report shows normal lower extremities and foot examinations and did not show a diagnosis of a foot or ankle condition.  Further, the September 1970 separation examination report shows that he had normal lower extremities and feet, and a normal orthopedic system.  In addition, he reported that he was "in good health."  Moreover, the Veteran was provided a VA examination in August 1973, over 2 years from separation from service, and it was noted that he had a normal musculoskeletal examination and there was no diagnosis of a foot or ankle condition.  

Approximately 38 years subsequent to separation from service, the Veteran established medical care with VA in November 2009 and was diagnosed with flat feet with pronation and medial deviation of the left ankle, and obesity.  In April 2010, the Veteran's private podiatrist indicated that his ankle and foot arthritis was "due to time on his feet and the wear and tear and trauma of military service."  Little weight is given to the private podiatrist's opinion, because he did not discuss the Veteran's service treatment records and his opinion appears to be based solely on the Veteran's self-reports.

The December 2015 VA examiner opined that it was less likely than not that the Veteran's ankle or foot disorders were incurred in or caused by service.  The examiner explained that the foot condition diagnosed in April 18, 1969, was acute and transitory and resolved completely.  Further, he explained that the September 1969 service treatment record indicating a superficial contusion in the right foot was also acute and transitory and resolved completely in a few days.  He indicated that there is no evidence in the service treatment records to show any chronicity of the aforementioned foot conditions.  He cited the normal September 1973 VA examination report and lack of any evidence of any foot problems until decades later in 2009.  

In this regard, post-service treatment records do not reflect ongoing treatment or symptomatology of a foot or ankle condition since service.  The earliest treatment record is dated December 1980, approximately 9 years after service.  Definitive diagnoses of bilateral pes planus, bilateral tarsonavicular coalition, bilateral foot degenerative arthritis, and bilateral ankle degenerative arthritis are reflected in medical records dated over 30 years subsequent to service.  

Accordingly, the Board assigns the December 2015 VA examiner's opinion high probative value, as it is based on a complete review of the Veteran's medical history, including his service treatment records, and contains a detailed rationale.  

Regarding the Veteran's lay assertions, he is competent to report foot symptoms that are readily observable, such as pain and swelling, and that he injured his foot and ankle during service.  However, he is not competent to determine the etiology of his bilateral pes planus, bilateral tarsonavicular coalition, bilateral ankle degenerative arthritis, and bilateral foot degenerative arthritis, as this requires medical expertise.

Finally, there is no indication that arthritis of the ankles and feet manifested within the first post service year or during service to a sufficient degree to identify the disease entity, nor is there any competent and credible evidence of continuity of symptomatology for reasons outlined above.  38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Instead, arthritis did not manifest for many decades after service.  Therefore, presumptive service connection and service connection based on continuity of symptomatology are not applicable to this Veteran's case.

Accordingly, the preponderance of the evidence is against the claims.  As such, the benefit of the doubt doctrine is not for application, and service connection must be denied.  

Bilateral Knee Disability

The Veteran contends that he has had knee pain since service.  See January 2015 VA examination.  The evidence of a current bilateral knee disability is not in dispute, as the Veteran has been diagnosed with bilateral knee degenerative arthritis.  See December 2015 VA examination.  Accordingly, the first element of service connection is established.  

Regarding the second element (in-service incurrence or aggravation of a disease or injury), he was treated in December 1969 for an injury to his left knee, but did not seek follow-up treatment.  Because an in-service injury is noted in the service treatment records, the second element of service connection is established.

However, the Veteran's claim fails on the third element, as there is no competent medical evidence of a nexus between his current bilateral knee disability and his period of active duty.  Contemporaneous lay and medical evidence from service is against such a finding.  An April 23, 1969, service treatment record shows a normal lower extremities examination and did not show a diagnosis of a knee condition.  Further, the September 1970 separation examination report shows that he had normal lower extremities and a normal orthopedic system.  In addition, he reported that he was "in good health."  Moreover, the Veteran was provided a VA examination in August 1973, over 2 years from separation from service, and it was noted that he had a normal musculoskeletal examination and there was no diagnosis of a knee condition.  

Approximately 38 years subsequent to separation from service, in November 2009, the Veteran reported that he had degenerative joint disease of the knees.  There is no documentation of a diagnosis of a left or right knee condition in the Veteran's VA treatment records.  However, bilateral knee x-rays obtained at his December 2015 VA examination shows bilateral degenerative joint disease of his knees.
The December 2015 VA examiner opined that it is less likely than not that the Veteran's bilateral knee disability was incurred in or caused by service.  The examiner explained that the December 1969 in-service left knee injury was acute and transitory, and there was no documentation in the service treatment records to show that the left knee condition was chronic.  Further, the examiner noted that there was no documentation of treatment for a right knee condition in service, highlighted the normal examination of the knees at separation and during the August 1973 VA examination, and emphasized the diagnosis of bilateral knee degenerative arthritis was confirmed by x-rays obtained over 40 years after separation from service.  Great probative value is assigned to the examiner's opinion, because he thoroughly considered the Veteran's relevant medical history.  While the Veteran is competent to relate lay observable symptoms, such as knee pain, he is not competent to establish causal relationship between his current knee disability and service, as to do so requires some level of medical expertise.

Post-service treatment records do not reflect ongoing treatment or symptomatology of a knee condition since service.  Instead, the earliest treatment record documenting complaints of knee pain is dated November 2009, which is approximately 38 years after separation from service.  He was first diagnosed with a bilateral knee arthritis in December 2015, which is approximately 44 years after separation from service and well past the presumptive period for service connection.
Finally, there is no indication that bilateral knee degenerative arthritis manifested within the first post service year or during service to a sufficient degree to identify the disease entity, nor is there any competent and credible evidence of continuity of symptomatology for reasons outlined above.  38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker, 708 F.3d 1331.  

Accordingly, the preponderance of the evidence is against the claim.  As such, the benefit of the doubt doctrine is not for application, and service connection must be denied.  



ORDER

Service connection for a bilateral foot disability is denied.

Service connection for a bilateral ankle disability is denied.

Service connection for a bilateral knee disability is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


